DeBRULER, Justice,
dissenting.
Laches requires neglect for an unreasonable or unexplained length of time, as one of its elements. Frazier v. State (1975), 263 Ind. 614, 335 N.E.2d 623. Here, the passing of sixteen months from sentence to first request for assistance in securing post-conviction relief, in light of the changes occurring during that period in the law relating to guilty pleas, and in light of the fact that there is no formal duty imposed upon any authority within the criminal justice system to advise a prisoner of his post-conviction rights, was not unreasonable or unexplained. Since that first request, a continual effort was made by appellant to acquire the means to evaluate his post-conviction claims and to assert them. I certainly regard the defense of laches as a fair doctrine, and a legitimate tool of the state in defending post-convietion claims. However, in this case, as I see it, the application of the bar to post-convietion claims is not warranted by the conduct of appellant.